                  Case 18-25240-RAM         Doc 73     Filed 05/12/21    Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA

IN RE:
                                                               Case Number: 18-25240-RAM
LOURDES M LYNN
      Debtor
____________________________/

                           AGREED MOTION TO MODIFY PLAN BASE

           Nancy K Neidich, Standing Chapter 13 Trustee ("Trustee") files this Motion to Modify

and states as follows:

           1) The Debtor received a settlement. The settlement is property of the estate pursuant to

11 U.S.C. §1306.

           2) The Debtor has provided the Trustee with sufficient funds to pay the unsecured claims

in full.

           3) The plan base must be increased to permit the Trustee to disburse the funds.

           4) The Debtor consents to the entry of an order increasing the plan base.

           WHEREFORE, the Trustee requests that this Court enter an order increasing the plan

base to $35,625.37 and for any other relief that the Court may deem necessary.

                                         RESPECTFULLY SUBMITTED:
                                                   NANCY K. NEIDICH, ESQUIRE
                                                   STANDING CHAPTER 13 TRUSTEE
                                                   P.O. BOX 279806
                                                   MIRAMAR, FL 33027-9806

                                                        By: /s/___________________
                                                                Amy E. Carrington, Esq.
                                                                Senior Staff Attorney
                                                                FLORIDA BAR NO: 101877

                                     CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this Agreed Motion to Modify was served
through NEF and by email to Ricardo R Corona, Esq on May 12, 2021
Case 18-25240-RAM   Doc 73   Filed 05/12/21   Page 2 of 2




                             /s/
                             Amy E Carrington, Esq
